ADVISORY ACTION
The Amendment filed 19 January 2021 has been entered and considered. Independent claim 1 has been amended to include the features previously recited in now-canceled claim 20. Claims 1-2, 5-7, 9-11, 13-15 and 17-18 are all the claims pending in the application. Claims 1-2, 5-7, 9-11, 13-15 and 17 are rejected. Claim 18 is allowed. 
All of the prior art rejections set forth in the previous Office Action are maintained on their same grounds except claim 20 which has been canceled. The mapping of the rejection of claim 1 will include the previous analysis of claim 1 combined with the mapping of previous claim 20 on page 9 of the previous Office Action. 

Continuation of Item 12:
On page 9 of the Amendment, Applicants assert that there would be no need to modify a method of a vision-based autonomous driving system by a method of updating a digital map of Yester to arrive at the claimed limitation of “updating the digital map information that is stored in the vehicle”. In support of this assertion, Applicants contend that the methods are not related to one another and that the proposed modification would not yield any predictable results. The Examiner respectfully disagrees. 
As acknowledged by the Applicants, Chen is directed to an autonomous driving algorithm (Abstract of Chen and page 8 of the Amendment). Similarly, Yester is directed to “a collision warning system [that] can include provisions for controlling one or more systems in a motor vehicle that can be utilized during a collision, or that can be used to help avoid a collision” ([0037]; emphasis added). For example, Yester’s system can “help control braking” ([0037]). Thus, both of Chen and Yester are directed to controlling a motor vehicle in an autonomous manner. Contrary to Applicants assertions, the references are more than related to one another; they are directed to the same concept.
Moreover, it would have been obvious to one of ordinary skill in the art to modify Chen’s driving control system to include the feature of updating digital map information stored in the vehicle that is produced by a map service according to a dynamic analysis of the vehicle’s environment because such a modification is the result of combining prior art elements according to known methods to yield predictable results. As discussed above, both Chen and Yester are directed to controlling a vehicle in an autonomous manner (Abstract of Chen and [0037] of Yester). Both references perform such control using a map characterizing of the vehicle’s surroundings (Section 2 and Fig. 4 of Chen shows that reference indicators include lane markings, surrounding vehicles, and position of the controlled vehicle with respect to the lane markings and surrounding vehicles, and Fig. 3 shows these features as an “affordance representation” in the form of a map; [0068] of Yester similarly discloses map data including lane information, physical barriers, and path limitations). Further, at [0070], Yester discloses dynamically updating the existing map data stored in the vehicle according to an analysis of the vehicle’s environment (similar to the analysis performed by Chen). 
Thus, updating map information which characterizes a vehicle’s environment, as taught by Yester, using Chen’s vision-based, map characterization of the vehicle’s environment can yield a predictable result of controlling the vehicle to avoid collision since both references disclose mapping a vehicle’s environment in order to control the vehicle to avoid collision.  Accordingly, a person of ordinary skill would have appreciated including in Chen’s vehicle control system the ability to update map data which characterizes the vehicle’s environment, as taught by Yester, since the claimed invention is merely a combination of old elements, and in the 

On pages 9-10, Applicants further contend that the proposed combination of Chen and Yester does not teach or suggest the newly added feature of independent claim 1 (formerly recited in now-canceled claim 20): “using the updated digital map information to autonomously drive the vehicle”. In support of this assertion, Applicants argue that Chen uses a vision-based, simple autonomous driving system that uses a direct perception approach and a model that provides a set of compact yet complete descriptions of the scene as an affordance representation. Applicants appear to thus conclude that the digital map information of Yester could not be used in Chen for autonomously driving the vehicle.
Importantly, however, the “affordance representation” of Chen is shown in Figure 3 to be a map of the vehicle and its surroundings. Thus, Applicants’ conclusion that Yester’s map information is somehow irrelevant, uncombinable, or otherwise incompatible with Chen’s affordance (map) representation is incorrect.
Furthermore, as discussed above, Yester’s map information informs a vehicle control system that autonomously controls the vehicle, for example, by controlling it’s braking ([0037]). This is clearly analogous to Chen’s affordance information (map shown in Fig. 3) which informs the autonomous driving system. Thus, combining the references in the manner discussed above and detailed in the previous office action to arrive at the claimed limitation of autonomously driving the vehicle based on the updated map would have been obvious and would have yielded predictable results at least for the reasons discussed above and in the previous office action. 

For all of the foregoing reasons, the prior art rejections are maintained. The Examiner suggests further amending the claimed map information (or other feature of the invention) to distinguish over the proposed combination of references set forth in the previous office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SEAN M CONNER/Primary Examiner, Art Unit 2663